DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/05/22 has been entered. Claims 1, 3-10, 12-20 remain pending in the application. It is acknowledged that claims 2, 11 have been cancelled. This action includes new grounds of rejection, and therefore, has not been made final.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in this claim. That is, the prior art fails to disclose “in response to requesting the corresponding versions failing to restore consistency between the first information stored for the first metadata page and the second information stored for the second metadata page, reading persistent versions of the first and second metadata pages into the first system memory in place of the cached first and second metadata pages; in response to reading the persistent versions of the first and second metadata pages into the first system memory failing to restore consistency between the first information stored for the first metadata page and the second information stored for the second metadata page, performing a metadata consistency check on the entire hierarchy of metadata pages” in combination with the other limitations of these claims. However, these claims would still need to be amended or cancelled in order to overcome the current 101 rejections to put the claims into condition for allowance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 19, 20 similarly recite obtaining first information stored for a first metadata page and second information stored for a second metadata page, the first and second metadata pages having a relationship to each other within a hierarchy of metadata pages for accessing user data; performing a consistency check between the first information stored for the first metadata page and the second information stored for the second metadata page, at least in part by determining whether the first information stored for the first metadata page and the second information stored for the second metadata page both include a same snap group identifier that identifies the first and second metadata pages as belonging to a same snap group, wherein the snap group is defined as a single logical disk and all snapshots of that logical disk, the consistency check producing a first result in response to the relationship being verified and a second result otherwise; and in response to the consistency check yielding the second result, performing a corrective action to restore consistency between the first and second information.
The limitations of performing a consistency check between the first information … and the second information …, at least in part by determining whether the first information … and the second information … both include a same snap group identifier that identifies the first and second metadata pages as belonging to a same snap group, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “performing a consistency check between the first information and the second information” in the context of this claim encompasses the user manually observing and analyzing the first and second information and judging whether or not the first and second information is consistent. Further, the performing of a corrective action to restore consistency between the first and second information could be done by writing the first and second information using a pen and piece of paper and correcting the information that is not consistency in order to restore consistency. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 19, 20 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – obtaining first information stored for a first metadata page and second information stored for a second metadata page, the first and second metadata pages having a relationship to each other within a hierarchy of metadata pages for accessing user data; … first information stored for the first metadata page and the second information stored for the second metadata page, …, wherein the snap group is defined as a single logical disk and all snapshots of that logical disk, the consistency check producing a first result in response to the relationship being verified and a second result otherwise; and in response to the consistency check yielding the second result, performing a corrective action to restore consistency between the first and second information. The data storage system, data storage apparatus, single logical disk, logical disk, computer program product, memory and processing circuitry are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of obtaining first and second information). The additional elements of obtaining first information stored for a first metadata page and second information stored for a second metadata page, the first and second metadata pages having a relationship to each other within a hierarchy of metadata pages for accessing user data; … first information stored for the first metadata page and the second information stored for the second metadata page, …, wherein the snap group is defined as a single logical disk and all snapshots of that logical disk, the consistency check producing a first result in response to the relationship being verified and a second result otherwise; and in response to the consistency check yielding the second result, performing a corrective action to restore consistency between the first and second information represent insignificant extra-solution activity and are mere data gathering steps. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining first information stored for a first metadata page and second information stored for a second metadata page, the first and second metadata pages having a relationship to each other within a hierarchy of metadata pages for accessing user data; … first information stored for the first metadata page and the second information stored for the second metadata page, …, wherein the snap group is defined as a single logical disk and all snapshots of that logical disk, the consistency check producing a first result in response to the relationship being verified and a second result otherwise; and in response to the consistency check yielding the second result, performing a corrective action to restore consistency between the first and second information, which is a mere data gathering step, represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing search engine technology as mere tools of conventional data gathering and display of data sets. Accordingly, claims 1, 19, 20 are not patent eligible.
Claims 3-10, 12-18 depend on claim 1 and include all the limitations of claim 1. Therefore, claims 3-10, 12-18 recite the same abstract idea of performing consistency checks and making correcitons being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 3-4, 6-8,12-13 similarly recite additional limitations pertaining to the performing of the consistency check between first and second information. This judicial exception is not integrated into a practical application. The additional element represents further mental process steps of mentally performing consistency checks between first and second information such as responsive to read or snapshot operations, for example. However, these steps would not preclude the consistency checks from being accomplished in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional steps further recite the abstract idea (mental process steps) and does not integrate the judicial exception into a practical application. Accordingly, claims 3-4, 6-8,12-13 further recite the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recite additional limitations pertaining to the performing of the consistency check between first and second information further represent additional details pertaining to the same mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional steps are considered an abstract idea (mental process step) and do not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 3-4, 6-8,12-13 are not patent eligible.
Claims 5, 9-10, 14-15 similarly recite additional limitations pertaining to the obtaining performing of consistency checks involving read commands, write-split operations, and garbage collection flush operations. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Any additional limitations such as the first system memory, second system memory, and system memory are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of obtaining first and second information). Therefore, the additional elements are not sufficient to overcome the essentially mental nature of these claims.
Claims 16-18 similarly recite additional limitations pertaining to the obtaining the first and second information and caching of metadata pages in system memory. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Any additional limitations such as the first system memory, second system memory, and system memory are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of obtaining first and second information). Therefore, the additional elements are not sufficient to overcome the essentially mental nature of these claims.
Claims 16-18 similarly recite additional limitations pertaining to the obtaining the first and second information and caching of metadata pages in system memory. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Any additional limitations such as the first system memory, second system memory, and system memory are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of obtaining first and second information). Therefore, the additional elements are not sufficient to overcome the essentially mental nature of these claims.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 8, 10, 13, 15-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2018/0137014).
Regarding claim 1, Li discloses:
A method of validating metadata pages that map to user data in a data storage system, the method comprising: obtaining first information stored for a first metadata page and second information stored for a second metadata page at least by ([0013] “The snapshot management module 106 of the snapshot storage system 102 operates generate snapshots, which are stored in the data storage 104. These snapshots include data, as well as metadata… The architecture of snapshot metadata in accordance with an embodiment of the invention is shown in FIG. 2.” [0014] & Fig. 2 disclose and show, respectively, metadata nodes which include index nodes comprising references or entries that point to other index nodes and leaf nodes that record mappings from snapshot block addresses (LBA) to the physical extent locations); the first information stored for a first metadata page and second information stored for a second metadata page are at least any two of the leaf nodes which include entries corresponding to LBAs (first and second metadata pages) which correspond to the metadata of snapshots),
the first and second metadata pages having a relationship to each other within a hierarchy of metadata pages for accessing user data at least by ([Fig. 2] shows the leaf nodes having a hierarchical relationship to each other), the phrase “for accessing user data” is being considered as an intended use limitation;
performing a consistency check between the first information stored for the first metadata page and the second information stored for the second metadata page at least by ([0029] “In a particular implementation, the checker 318 is configured or programmed to selectively perform eleven (11) consistency checks for snapshots and linked clones, as well as an extra consistency check exclusively for linked clones. Consistency checks of stored data, such as snapshots and linked clones, are important since consistency errors can significantly impact performance of the computer system managing the stored data, for example, by requiring more CPU resources or causing file system errors. These consistency checks are shown in the following table:” [0031]-[0032] describes a verification based on the consistency checks [0033] “In the illustrated embodiment, the checker 318 is not configured or programmed to have a repair phase functionality since the snapshot management module 106 includes such functionality, i.e., the log and recovery managers 306 and 310. However, in other embodiments, the checker 318 may be configured or programmed to have a repair phase functionality to automatically correct any consistency errors found as a result of one or more checks performed by the checker.”, Table 2 lists the different types of consistency checks that can be performed),
at least in part by determining whether the first information stored for the first metadata page and the second information stored for the second metadata page both include a same snap group identifier that identifies the first and second metadata pages as belonging to a same snap group at least by at least by ([0014] “The node header includes information regarding that particular node, such as an identification (ID) of the node. Each entry in the map nodes includes an LBA, the entry type (e.g., private or shared), physical extent location in the stored backing files, checksum and other characteristics of the data for this entry, as illustrated by a map entry, which represents one of the entries in the leaf node E′.” [0029] “the checker 318 is configured or programmed to selectively perform eleven (11) consistency checks for snapshots and linked clones, as well as an extra consistency check exclusively for linked clones…These consistency checks are shown in the following table: [0029] Table 2 No. 2 “check whether if all entries in a node are uniquely referenced by a parent node””),
wherein the snap group is defined as a single logical disk and all snapshots of that logical disk at least by ([0014] “In FIG. 2, metadata of two snapshots is arranged in a B+ tree structure 202. The metadata of the first snapshot is represented by nodes A-G in the B+ tree structure, which define one tree of the B+ tree structure (or one sub-tree if the entire B+ tree structure is viewed as being a single tree). The node A is the root node of the tree of the first snapshot. The nodes B and C are index nodes of the tree. The nodes D-G are leaf nodes of the tree, which are nodes on the bottom layer of the tree. The metadata of the second snapshot, which is created or taken at a later time with respect to the first snapshot, is represented by nodes A′, B′ and E′, as well as the nodes C, F and G, which are common nodes for both the first and second snapshot. Each root node contains references or entries that point to index nodes. Each index node contains references or entries that point to other index nodes. Each leaf node records the mapping from snapshot logic block address (LBA) to the physical extent location in the stored backing files (referenced as “data” in FIG. 2).”) and Fig. 2 shows snap group identifiers such as A, A’ and B, B’, …etc.,
the consistency check producing a first result in response to the relationship being verified and a second result otherwise at least by ([0029] “In a particular implementation, the checker 318 is configured or programmed to selectively perform eleven (11) consistency checks for snapshots and linked clones, as well as an extra consistency check exclusively for linked clones. Consistency checks of stored data, such as snapshots and linked clones, are important since consistency errors can significantly impact performance of the computer system managing the stored data, for example, by requiring more CPU resources or causing file system errors. These consistency checks are shown in the following table:” [0031]-[0032] describes a verification based on the consistency checks [0033] “In the illustrated embodiment, the checker 318 is not configured or programmed to have a repair phase functionality since the snapshot management module 106 includes such functionality, i.e., the log and recovery managers 306 and 310. However, in other embodiments, the checker 318 may be configured or programmed to have a repair phase functionality to automatically correct any consistency errors found as a result of one or more checks performed by the checker.”, Table 2 lists the different types of consistency checks that can be performed);
and in response to the consistency check yielding the second result, performing a corrective action to restore consistency between the first and second information at least by ([0033] “However, in other embodiments, the checker 318 may be configured or programmed to have a repair phase functionality to automatically correct any consistency errors found as a result of one or more checks performed by the checker.”).
As per claim 3, claim 1 is incorporated, Li further discloses:
wherein the first metadata page is a parent node to the second metadata page within a B-tree at least by ([0014] “The node header includes information regarding that particular node, such as an identification (ID) of the node. Each entry in the map nodes includes an LBA, the entry type (e.g., private or shared), physical extent location in the stored backing files, checksum and other characteristics of the data for this entry, as illustrated by a map entry, which represents one of the entries in the leaf node E′.” [0029] “the checker 318 is configured or programmed to selectively perform eleven (11) consistency checks for snapshots and linked clones, as well as an extra consistency check exclusively for linked clones…These consistency checks are shown in the following table: [0030] Table 2 No. 2 “check whether if all entries in a node are uniquely referenced by a parent node”” [0031] “Typically, a consistency check includes accessing the snapshot metadata database to retrieve particular information for at least a portion of B+ tree snapshot structures, such as index node entries for a subtree of a B+ tree snapshot structure, that are relevant to a constraint, which may be any of the constraints for checks in Table 2”).
As per claim 4, claim 3 is incorporated, Li further discloses:
wherein the first information stored for the first metadata page includes a first positional address identifying a first address range of user data mapped by the first metadata page; wherein the second information stored for the second metadata page includes a second positional address identifying a second address range of user data mapped by the second metadata page; and wherein performing the consistency check further includes determining whether the second address range is encompassed within the first address range at least by ([0014] “The node header includes information regarding that particular node, such as an identification (ID) of the node. Each entry in the map nodes includes an LBA, the entry type (e.g., private or shared), physical extent location in the stored backing files, checksum and other characteristics of the data for this entry, as illustrated by a map entry, which represents one of the entries in the leaf node E′.” [0029] “the checker 318 is configured or programmed to selectively perform eleven (11) consistency checks for snapshots and linked clones, as well as an extra consistency check exclusively for linked clones…These consistency checks are shown in the following table: [0030] Table 2 No. 1 “check whether the number of entries in a node is within the address space range specified by the range in the node header” and/or No. 2 “check whether if all entries in a node are uniquely referenced by a parent node”).
As per claim 6, claim 1 is incorporated, Li further discloses:
wherein the first and second metadata pages are peer nodes within a B-tree, the second metadata page having been cloned from the first metadata page at least by ([0029] “the checker 318 is configured or programmed to selectively perform eleven (11) consistency checks for snapshots and linked clones, as well as an extra consistency check exclusively for linked clones. Consistency checks of stored data, such as snapshots and linked clones, are important since consistency errors can significantly impact performance of the computer system managing the stored data, for example, by requiring more CPU resources or causing file system errors.”, Fig. 2 shows the nodes (metadata pages) and linked clones of nodes, such as E and E’, etc.).
As per claim 8, claim 6 is incorporated, Li further discloses:
wherein the first information stored for the first metadata page includes a first pointer pointing to the second metadata page; wherein the second information stored for the second metadata page includes a second pointer indicating a source metadata page from which the second metadata page was cloned; and wherein performing the consistency check further includes determining whether the second pointer points to the first metadata page at least by ([0029] “the checker 318 is configured or programmed to selectively perform eleven (11) consistency checks for snapshots and linked clones, as well as an extra consistency check exclusively for linked clones…These consistency checks are shown in the following table: [0030] Table 2 No. 2 “check whether if all entries in a node are uniquely referenced by a parent node” No. 3 “check whether any shared entry of a snapshot can be referenced by its predecessor snapshots””).
As per claim 10, claim 6 is incorporated, Li further discloses:
wherein performing the consistency check between the first information stored for the first metadata page and the second information stored for the second metadata page is done in response to a write-split on a write operation to a logical disk with an associated snapshot, the first metadata node mapping to an initial state of a logical disk prior to the write-split and the second metadata node mapping to one of (a) a subsequent state of the logical disk after the write-split and (b) a state of a snapshot taken of the logical disk after the write-split at least by ([0015] “In FIG. 2, metadata of two snapshots is arranged in a B+ tree structure 202. The metadata of the first snapshot is represented by nodes A-G in the B+ tree structure, which define one tree of the B+ tree structure (or one sub-tree if the entire B+ tree structure is viewed as being a single tree). The node A is the root node of the tree of the first snapshot. The nodes B and C are index nodes of the tree. The nodes D-G are leaf nodes of the tree, which are nodes on the bottom layer of the tree. The metadata of the second snapshot, which is created or taken at a later time with respect to the first snapshot, is represented by nodes A′, B′ and E′, as well as the nodes C, F and G, which are common nodes for both the first and second snapshot.” [0030] Table 2 No. 2 “check whether if all entries in a node are uniquely referenced by a parent node” No. 6 “check whether the number of entries in one node are greater than the maximum node-split threshold and smaller than the maximum node-split threshold””) and the nodes A’ B’, etc. are the pages which are written at a time later than the initial snapshot (write-split).
As per claim 13, claim 1 is incorporated, Li further discloses:
wherein the first metadata page contains pointers to pages of user data embedded within an aggregation of pages of user data; wherein the second metadata page is associated with the aggregation of pages of user data; wherein the second metadata page contains pointers to one or more metadata pages that contain pointers pointing to the aggregation of pages of user data associated with the second metadata page; and wherein performing the consistency check includes determining whether one of the pointers within the second metadata page points to the first metadata page at least by ([0029] “the checker 318 is configured or programmed to selectively perform eleven (11) consistency checks for snapshots and linked clones, as well as an extra consistency check exclusively for linked clones…These consistency checks are shown in the following table: [0030] Table 2 No. 2 “check whether if all entries in a node are uniquely referenced by a parent node” No. 3 “check whether any shared entry of a snapshot can be referenced by its predecessor snapshots””).
As per claim 15, claim 13 is incorporated, Li further discloses:
wherein performing the consistency check between the first information stored for the first metadata page and the second information stored for the second metadata page is done in response to initiating a garbage collection flush operation configured to combine pages of user data of the one aggregation of pages of user data with pages of user data of another aggregation of pages of user data into a new aggregation of pages of user data at least by ([0015] “This is illustrated by the nodes A′, B′ and E′ in FIG. 2. As the number of snapshots increases, the metadata nodes may contain entries that are either referenced once or multiple times, which are referred to as private and shared entries, respectively. On overwrite operation, the entry type may change from shared to private. For overwrite and deletion operations, entries are constantly split and merged, and nodes are rebalanced to maintain the minimized B+ tree height property. Thus, the complexity of the B+ tree structure will significantly increase as more snapshots are created.” [0029] “In a particular implementation, the checker 318 is configured or programmed to selectively perform eleven (11) consistency checks for snapshots and linked clones, as well as an extra consistency check exclusively for linked clones. Consistency checks of stored data, such as snapshots and linked clones, are important since consistency errors can significantly impact performance of the computer system managing the stored data, for example, by requiring more CPU resources or causing file system errors. These consistency checks are shown in the following table: Table 2”) and the consistencies checks are performed after the node are constantly split and merged during delete operations (garbage collection flush)
and flush the new aggregation to persistent storage at least by ([0036] “At block 402, the space manager 308 of the snapshot management module 106 periodically checkpoints state from RAM (represented by the in-RAM state 314 in FIG. 3) and the cache 304 to persistent storage, i.e., the data storage 104. That is, the state from the RAM and the cache are written into storage as backing files.”).
As per claim 16, claim 1 is incorporated, Li further discloses:
wherein obtaining the first information stored for the first metadata page includes reading the first information stored for the first metadata page from a descriptive portion of the first metadata page; and wherein obtaining the second information stored for the second metadata page includes reading the second information stored for the second metadata page from a descriptive portion of the second metadata page at least by ([0014] “Each leaf node records the mapping from snapshot logic block address (LBA) to the physical extent location in the stored backing files (referenced as “data” in FIG. 2). Each node in the B+ tree structure includes a node header and a number of entries, as illustrated by a map node, which is a representation of the leaf node E′. The node header includes information regarding that particular node, such as an identification (ID) of the node. Each entry in the map nodes includes an LBA, the entry type (e.g., private or shared), physical extent location in the stored backing files, checksum and other characteristics of the data for this entry, as illustrated by a map entry, which represents one of the entries in the leaf node E′.”, Fig. 2 shows the map entry which is a descriptive portion for the nodes (first and second metadata pages)).

Claims 19-20 recite similar claim limitations as the method of claim 1, except that they set forth the claimed invention as a data storage apparatus and a computer program product, respectively, as such they are rejected for the same reasons as applied hereinabove. The “data storage apparatus comprising: processing circuitry coupled to memory, configured to process data storage requests; and persistent storage storing user data; wherein the processing circuitry coupled to memory is further configured to validate metadata pages that map to the user data by:” and “computer program product comprising a non-transitory computer-readable storage medium storing a set of instructions, which, when performed by a computing device, causes the computing device to validate metadata pages that map to the user data by” are further disclosed at least by [0019], [0040] of Li.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0137014) in view of Purohit (US 2017/0300248).
As per claim 5, claim 3 is incorporated, Li fails to disclose “wherein performing the consistency check between the first information stored for the first metadata page and the second information stored for the second metadata page is done in response to the data storage system receiving a read command directed at a user data page having an address mapped by both the first metadata page and the second metadata page”
However, Purohit teaches the above limitations at least by ([0066] “When performing the merge operation, the dense tree metadata structure transitions to a “merge” dense tree structure (shown at 1120) that merges, while an alternate “active” dense tree structure (shown at 1150) is utilized to accept incoming data. Accordingly, two in-core level 0 staging buffers 1130, 1160 are illustratively maintained for concurrent merge and active (write) operations, respectively. In other words, an active staging buffer 1160 and active top level 1170 of active dense tree 1150 handle in-progress data flow (i.e, active user read and write requests), while a merge staging buffer 1130 and merge top level 1140 of merge dense tree 1120 handle consistency of the data during a merge operation. That is, a “double buffer” arrangement may be used to maintain consistency of data (i.e., entries in the level 0 of the dense tree) while processing active operations.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Purohit into the teaching of Li because the references similarly disclose performing consistency checks. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Li to further include the performing of consistency checks based on read requests as in Purohit in order to ensure that the correct data is retrieved.
As per claim 9, claim 6 is incorporated, Li fails to disclose “wherein performing the consistency check between the first information stored for the first metadata page and the second information stored for the second metadata page is done in response to a snapshot creation operation, the first metadata node mapping to an initial state of a logical disk prior to the snapshot creation operation and the second metadata node mapping to one of (a) a subsequent state of the logical disk after the snapshot creation operation and (b) a state of a snapshot taken of the logical disk”
However, Purohit teaches the above limitations at least by at least by ([0068] “Snapshot and/or Clones” [0069] “As noted, the LUN ID and LBA (or LBA range) of an I/O request are used to identify a volume (e.g., of a LUN) to which the request is directed, as well as the volume layer (instance) that manages the volume and volume metadata associated with the LBA range.“ [0088] “In an embodiment, the consistency checker is invoked in response to a failure of a node in the cluster. For example, assume a crash recovery or power failure scenario wherein the node crashes (fails) while I/O requests are pending”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Purohit into the teaching of Li because the references similarly disclose performing consistency checks. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Li to further include the performing of consistency checks based on a snapshot operation request as in Purohit in order to ensure that the correct data is included in the created snapshots.
As per claim 14, claim 13 is incorporated, Li fails to disclose “wherein performing the consistency check between the first information stored for the first metadata page and the second information stored for the second metadata page is done in response to the data storage system receiving a read command directed at a user data page pointed to by a pointer within the first metadata page”
However, Purohit teaches the above limitations at least by ([0066] “When performing the merge operation, the dense tree metadata structure transitions to a “merge” dense tree structure (shown at 1120) that merges, while an alternate “active” dense tree structure (shown at 1150) is utilized to accept incoming data. Accordingly, two in-core level 0 staging buffers 1130, 1160 are illustratively maintained for concurrent merge and active (write) operations, respectively. In other words, an active staging buffer 1160 and active top level 1170 of active dense tree 1150 handle in-progress data flow (i.e, active user read and write requests), while a merge staging buffer 1130 and merge top level 1140 of merge dense tree 1120 handle consistency of the data during a merge operation. That is, a “double buffer” arrangement may be used to maintain consistency of data (i.e., entries in the level 0 of the dense tree) while processing active operations.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Purohit into the teaching of Li because the references similarly disclose performing consistency checks. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Li to further include the performing of consistency checks based on read requests as in Purohit in order to ensure that the correct data is retrieved.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0137014) in view of Kao (US 2019/0384706) and further in view of Kaminaga (US 2015/0324122).
As per claim 7, claim 6 is incorporated, Li fails to disclose “wherein the first information stored for the first metadata page includes a first positional address identifying a first address range of user data mapped by the first metadata page; wherein the second information stored for the second metadata page includes a second positional address identifying a second address range of user data mapped by the second metadata page; and wherein performing the consistency check further includes determining whether the first positional addresses equals the second positional address”
However, Kao teaches the following limitations, wherein the first information stored for the first metadata page includes a first positional address identifying a first address range of user data mapped by the first metadata page; wherein the second information stored for the second metadata page includes a second positional address identifying a second address range of user data mapped by the second metadata page at least by ([0042] “Implementations of the present disclosure provide systems and methods for partially overlapping ranges of mapping tables in mapping pages, which can efficiently prevent the over NVM page boundary problem” [0051] “The logical addresses in the mapping tables correspond to respective physical addresses in the user data area 132. User data is stored in the user data area 132 at memory locations corresponding to the physical addresses” [0055] “IG. 2A illustrates an example 200 of mapping pages without duplicated mapping tables. As noted above, each mapping page contains a specific maximum number N of mapping tables, where N is an integer greater than 1. Each mapping table includes a specific maximum number M of logical addresses, where M is an integer greater than 1. Adjacent mapping tables include sequential logical addresses. For example, mapping table 1 in mapping page 1 includes logical addresses from 1 to M, and mapping table 2 in mapping page 1 includes logical addresses from M+1 to 2M. Accordingly, mapping table N in mapping page 1 includes logical addresses from M*(N−1)+1 to M*N.” [0056] “Mapping page 2 is adjacent to mapping page 1 and includes sequential mapping tables to the mapping tables in mapping page 1. As illustrated in FIG. 2A, mapping page 2 contains mapping tables from N+1 to 2N that include logical addresses from M*N+1 to M*2N. That is, the first mapping table N+1 in mapping page 2 is sequential (or next) to the last mapping table N in mapping page 1, and the first logical address M*N+1 in the mapping table N+1 is sequential (or next) to the last logical address M*N in the mapping table N. There is no mapping table duplicated in the mapping pages 1 and 2 and there is no overlapped range in the mapping pages 1 and 2, as illustrated in FIG. 2A”) and Fig. 2A shows two mapping pages, mapping page 1 and mapping page 2, which each include a plurality of mapping tables which each include ranges of logical addresses corresponding to user data.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Kao into the teaching of Li because the references similarly disclose the storage and processing of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Li to further include mapping of user data within pages of memory addresses so that the “reading speed (thus an operation performance) … can be increased” (Kao, [0042]).
Li, Kao fails to disclose “and wherein performing the consistency check further includes determining whether the first positional addresses equals the second positional address”
However, Kaminaga teaches the above limitation at least by ([0057] “Then, the comparing part 300 compares the specific page address kept in the volatile configuration register 250 and the page address read from the address register 130 and determines whether the addresses are consistent (S218).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Kaminaga into the teaching of Li, Kao because the references similarly disclose performing consistency checks. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the consistency check comprising comparing addresses in order to limit the reading of specific data after the check and improve the security level of specific data (Kaminaga, [0016]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0137014) in view of Kandamuthan (US 9,990,156).
As per claim 12, claim 1 is incorporated, Li fails to disclose “wherein performing the consistency check between the first information stored for the first metadata page and the second information stored for the second metadata page further includes determining whether the first information stored for the first metadata page and the second information stored for the second metadata page both include a same deduplication group identifier that identifies the first and second metadata pages as belonging to a same deduplication group”
However, Kandamuthan teaches the following limitations, wherein performing the consistency check between the first information stored for the first metadata page and the second information stored for the second metadata page further includes determining whether the first information stored for the first metadata page and the second information stored for the second metadata page both include a same deduplication group identifier that identifies the first and second metadata pages as belonging to a same deduplication group at least by ([col. 3, lines 17-41] “in a backup operation, source system 102 is configured to maintain a set of deduplication data associated with that backup operation that identifies data blocks that have already been sent to and backed up at backup storage 108. In some embodiments, the set of deduplication data stores at least identifiers derived from each data block (or set of multiple data blocks) that has already been backed up at backup storage 108. In various embodiments, an “identifier” of a data block comprises metadata associated with the data block and that two data blocks associated with the same identifier are determined to be the same data block. For example, an identifier of a data block is the disk block number. For each data block of a volume to be backed up at source system 102, source system 102 is configured to determine whether the data block under consideration has already been backed up at backup storage 108 by comparing an identifier associated with the data block with the identifiers included in the set of deduplication data. If a matching identifier can be found in the set of deduplication data, then it is determined that the data block under consideration has already been backed up at backup storage 108 and therefore, a representation of the data block is sent to backup storage 108 to be stored in the current snapshot instead of the underlying data (e.g., the content) of the data block.” [col. 6, lines 34-46] “Deduplication engine 204 is configured to perform deduplication on the data blocks of the set of source data associated with a backup operation to send to a backup storage (e.g., backup storage 108 of system 100 of FIG. 1). For each backup operation, deduplication engine 204 is configured to maintain a set of deduplication data stored at deduplication data database 210. The set of deduplication data associated with a backup operation comprises metadata (e.g., identifiers) associated with data blocks of the set of source data associated with the backup operation that have been sent to and backed up at the backup storage. For example, an identifier of a data block comprises the disk block number associated with the data block.” [col. 8, lines 33-44] “At 406, the deduplication data is used to deduplicate backup data across the plurality of snapshots. For each data block that the source system considers whether to send to the backup storage to store with the current snapshot corresponding to a storage area (e.g., volume) associated with the data block, the source system first compares the data block's identifier with the set of deduplication data associated with that backup operation. In various embodiments, if a matching identifier can be found in the set of deduplication data, then the data block is determined to be a duplicate of one that has already been written to the backup media as part of another snapshot…”) and the deduplication group identifiers are the identifiers within the set of deduplication data associated with data blocks of the set of source data associated with the backup operation that have been sent to and backed up at the backup storage such as the disk block number associated with the data block,
wherein a deduplication group is defined as a set of logical disks across which an identical set of data blocks are deduplicated at least by ([col. 2, lines 49-53] “In various embodiments, a “volume” is a set of stored data associated with a collection of mass storage devices, such as disks, which obtains its storage from (i.e., is contained within) an aggregate, and which is managed as an independent administrative unit.” [col. 6, lines 34-46] “Deduplication engine 204 is configured to perform deduplication on the data blocks of the set of source data associated with a backup operation to send to a backup storage (e.g., backup storage 108 of system 100 of FIG. 1). For each backup operation, deduplication engine 204 is configured to maintain a set of deduplication data stored at deduplication data database 210. The set of deduplication data associated with a backup operation comprises metadata (e.g., identifiers) associated with data blocks of the set of source data associated with the backup operation that have been sent to and backed up at the backup storage. For example, an identifier of a data block comprises the disk block number associated with the data block”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Kandamuthan into the teaching of Li because the references similarly disclose performing data replication techniques. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Li to further include the identifiers of deduplicated data blocks for comparison in order to increase the processing speed and storage efficiency when ensuring the duplicated data is not maintained within storage such as to avoid needing to compare the blocks, themselves, to one another.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0137014) in view of Egan (US 2012/0023092).
As per claim 17, claim 16 is incorporated, Li further discloses:
wherein the first and second metadata pages are cached within system memory at least by ([0020] “As part of this operation, the space manager periodically checkpoints state using snapshot information stored in the metadata cache 304 and in volatile memory associated with the snapshot management module 106 (shown in FIG. 3 as in-RAM state 314). The metadata cache 304 stores popular metadata blocks, i.e., metadata blocks that were recently modified.”).
Li fails to disclose “and wherein performing the corrective action includes reading persistent versions of the first and second metadata pages into system memory in place of the cached first and second metadata pages”
However, Egan teaches the above limitations at least by ([0043] “The cache manager 208 may also apply an algorithm--such as the least recently used (LRU) algorithm--to determine which data pages in the database cache 210 should be replaced with data pages subsequently retrieved from disk”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Egan into the teaching of Li because the references similarly disclose performing caching operations. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Li to further include the replacing of cached data with updated data from disk in order to ensure data accuracy and freshness and to prevent future errors.

Response to Arguments
The following is in response to the amendment filed on 04/05/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pgs. 11-12, applicant argues that the metadata consistency check cannot be performed in the mind.
In response to the preceding argument, examiner respectfully submits that the “performing a consistency check between the first information … and the second information …, at least in part by determining whether the first information … and the second information … both include a same snap group identifier that identifies the first and second metadata pages as belonging to a same snap group”, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, these encompass the user manually observing and analyzing the first and second information and judging whether or not the first and second information is consistent. Further, the storage and retrieval/accessing of the data is, previously and currently, considered as additional limitations. That is, the examiner has not stated that these portions of the limitations are directed to a mental process.
Regarding 35 USC 101, on pg. 12, applicant argues that the independent claims provide a significant technical improvement.
In response to the preceding argument, examiner respectfully submits that while the claims are directed to validating pages of metadata, they do not explicitly recite any limitations pertaining to detecting errors. That is, the instant claims only provide a verification of a relationship instead of a detection of errors. Therefore, the instant claims do not appear to provide the alleged improvement as suggested by the applicant. Further, even if the claim were to recite the detection of errors, performing a consistency check by comparison of identifiers representing stored data, such as metadata pages, to determine whether they include the same snap group identifier is directed to an abstract idea (mental process step). Merely implementing the abstract idea using generic computing components does not integrate it into a practical application because, in part, it does not solve any problems nor does it provide any improvements to the technology or functioning of the computer.
Regarding 35 USC 101, on pg. 12, applicant argues that the claim is integrated into a practical application and the is more than a drafting effort designed to monopolize the judicial exception.
In response to the preceding argument, examiner respectfully submits that MPEP 2106.04 states that “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Whether or not a claim integrates a judicial exception into a practical application is evaluated using the considerations set forth in subsection I below, in accordance with the procedure described below in subsection II”. As already explained by the examiner in the response to previous arguments, the claims do not integrate the abstract idea into a practical application, and therefore, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
Regarding 35 USC 103, on pgs. 13-16, applicant similarly argues that Li does not discloses the performing a consistency check limitation, with portions of the claim emboldened and the arguments are repeated for each of the claimed statutory categories.
In response to the preceding argument, examiner respectfully submits that Li discloses this limitation, and specifically, the “…determining whether the first information stored for the first metadata page and the second information stored for the second metadata page both include a same snap group identifier that identifies the first and second metadata pages as belonging to a same snap group” at least by [0014] which teaches entries in a map that include extent metadata while [0029] teaches that all entries in a node are uniquely referenced by a parent node, meaning that the unique references in a node are referenced by the same single parent node in the hierarchy as shown in Fig. 2.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169